                                                                    United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                    IN THE UNITED STATES DISTRICT COURT                September 30, 2019
                     FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                              HOUSTON DIVISION

DILLINA HULL,                           §
                                        §
            Plaintiff,                  §
                                        §
v.                                      §       CIVIL ACTION NO. H-18-1553
                                        §
ANDREW SAUL,1 COMMISSIONER              §
OF THE SOCIAL SECURITY                  §
ADMINISTRATION,                         §
                                        §
            Defendant.                  §

                            MEMORANDUM OPINION

      Pending before the court2 are Plaintiff’s Motion for Summary

Judgment    (Doc.    14)   and   Defendant’s    Cross-Motion     for    Summary

Judgment (Doc. 13).        The court has considered the motions, the

responses, the administrative record, and the applicable law.                    For

the reasons set forth below, the court DENIES Plaintiff’s motion

and GRANTS Defendant’s motion.

                            I.   Case Background

      Plaintiff filed this action pursuant to 42 U.S.C. § 405(g) for

judicial review of an unfavorable decision by the Social Security

Administration (“SSA”) Commissioner (“Commissioner” or “Defendant”)

regarding Plaintiff’s claim for disability insurance benefits under


      1
            Nancy Berryhill was the Acting Commissioner of the Social Security
Administration (“SSA”) at the time that Plaintiff filed this case but no longer
holds that position. Andrew Saul is now Commissioner of the SSA and, as such,
is automatically substituted as the defendant in this case. See 42 U.S.C. §
405(g); Fed. R. Civ. P. 25(d).
      2
            The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. Doc. 10, Ord. Dated July
20, 2018.
Title II of the Social Security Act (“the Act”).

A.   Medical History

     Plaintiff was born on June 3, 1974, and was forty years old on

the alleged disability onset date of November 27, 2014.3          Plaintiff

received special education services in school but graduated from

high school and, after several attempts, passed the cosmetology

examination after which she worked as a hairstylist.4             Plaintiff

also worked as a janitor at a school for ten months and student bus

driver for more than five years.5

     When Plaintiff was twenty years old, she was in a vehicle

accident and suffered a head injury as a result of being thrown

through the windshield.6      During the ten years prior to Plaintiff’s

alleged   onset   date,      she   received    treatment    for   dyslexia,

depression, anxiety and vocational rehabilitation.7               In 2007,

Plaintiff admitted herself to psychiatric hospital “after losing

her job and her home” and received outpatient therapy thereafter.8



     On April 15, 2015, Audrey Muehe, Ph.D., (“Dr. Muehe”), a



     3
           See Tr. of the Admin. Proceedings (“Tr.”) 94, 104, 184, 217.
     4
           See Tr. 78, 83, 222-23, 282-92.
     5
           See Tr. 78, 83, 218, 223, 239-44.
     6
           See Tr. 301.
     7
           See Tr. 225-27.
     8
           Tr. 301; see also Tr. 332.

                                        2
clinical psychologist and neuropsychologist, interviewed Plaintiff

and administered a battery of tests with the purpose of determining

Plaintiff’s then-current levels of academic achievement as part of

an assessment for vocational rehabilitative services.9               Plaintiff

identified her disability as illiteracy.10            Plaintiff reported a

history of alcohol abuse but represented that she had been sober

for six months at the time of the interview.11           Her only reported

medications were BC Powder and vitamins.12

     According to Dr. Muehe, Plaintiff appeared on time; “her

general   appearance     reflected   adequate     hygiene      and    grooming

skills[;]” her “[a]ffect and mood were irritable and angry[;]” and

she cried at times during the testing.13              Dr. Muehe described

Plaintiff’s     spontaneous     speech     as   complaining     in     nature,

particularly    in   relation   to   the   testing,    which    was    “almost

discontinued” thrice due to Plaintiff’s becoming so upset when

asked to perform reading, writing, and math.14            A mental status

examination was largely normal except that she had difficulty

comprehending instructions and directives, she spoke with limited

grammatical structure, and her attention and concentration were low

     9
          See Tr. 300-09.
     10
          See Tr. 301.
     11
          See id.
     12
          See id.
     13
          Id.
     14
          Id.

                                     3
average.15

      The    test     results   revealed       limitations      in     intellectual

functioning;        early   elementary       level   reading,        spelling,    and

mathematics; deficient graphesthesia on the right hand; low-average

immediate auditory attention; and deficient rote learning, recall,

ability to copy a complex geometric design, tracking, and ability

to generate multiple hypotheses.16              From the interview and test

results, Dr. Muehe drew the following functional limitations: (1)

illiterate     reading,     writing,     and     spelling    skills;        (2)   poor

mathematical skills; (3) some problems with memory; (4) depression,

anxiety, and irritable mood; (5) high number of detail errors; (6)

limited comprehension of abstractions and directions and limited

insight; (7) limited coping skills; (8) sporadic work history; and

(9)   difficulty      understanding,         remembering,    and      carrying    out

detailed instructions.17

      Dr. Muehe diagnosed Plaintiff with major depression and opined

that Plaintiff would “experience difficulty with learning and

retention     when    information   is       presented   orally       and    involves

disparate parts and chronological events” but that she possibly

could compensate for her memory deficits with the use of sticky




      15
             See Tr. 302.
      16
             See Tr. 302-04.
      17
             See Tr. 304-05.

                                         4
notes,     calendars,    and     lists.18       Dr.   Muehe   found   Plaintiff’s

attention to simple tasks to be good but her illiteracy to be a

“significant vocational handicap especially if she want[ed] to work

in an office at a desk position.”19

      Dr. Muehe diagnosed Plaintiff with amnestic disorder and major

depression      and     assessed     Plaintiff’s       Global    Assessment    of

Functioning (“GAF”)20 to be 50, a score at the higher-functioning

end of the serious-symptoms category.21               Even so, Dr. Muehe found

Plaintiff able to work:

      Her job potential is on where she would likely be able to
      operate simple equipment.      If given ample time and
      instruction, she would likely be able to learn a limited
      number of steps for routinized jobs. If deviations or
      snags emerge, [Plaintiff] will likely need access to a
      supervisor for guidance and assistance in problem-
      solving. She will likely require hands-on, experiential
      training, such as an apprentice training program. She is
      unlikely to benefit from textbook or written manual
      learning at this time.22

      Plaintiff received basic counseling and medication management

at the Mental Health and Mental Retardation Authority (“MHMRA”)23



      18
             See Tr. 305, 306.
      19
             Tr. 305.
      20
             The GAF score is a way for a mental health provider to subjectively
estimate an individual’s social, occupational, and psychological functioning.
See Diagnostic & Statistical Manual of Mental Disorders 34 (Am. Psychiatric Ass’n
4th ed. 2000)(replaced in 2013 by the fifth edition, which dropped GAF in favor
of the World Health Organization Disability Assessment Schedule 2.0).
      21
             See Tr. 308-09.
      22
             Tr. 307.
      23
             MHMRA is now known as The Harris Center.

                                            5
from August 17, 2016 through February 20, 2017.24               On August 17,

2016, Plaintiff reported a history of major depression and alcohol

abuse but admitted that she had not received treatment for these

issues in the prior eight years.25             She stated that she had lost

about twenty-five pounds in the prior six weeks and described her

energy level as “up and down, I[’]m cleaning, I[’]m dancing, I[’]m

talking to my friends[;] [b]ut once I get home by myself it goes

down.”26

     Plaintiff failed to attend an appointment on September 9,

2016.27 Plaintiff called the MHMRA helpline in late October because

she was out of medications and explained that she had missed the

intake appointment because she did not have a ride.28                    Plaintiff

expressed    concern       that    she    would   not   be   able   to    arrange

transportation        to   the    next   scheduled   appointment,    and    MHMRA

scheduled a home visit.29                When MHMRA contacted Plaintiff by

telephone on November 1, 2016, Plaintiff reported that she had been

out of medication since September and did not know about the missed

appointment.30

     24
            See Tr. 323-61.
     25
            See Tr. 332.
     26
            Id.
     27
            See Tr. 358.
     28
            See Tr. 359.
     29
            See id.
     30
            See Tr. 358.

                                           6
     On   November        3,   2016,     Vasanthi    Janarthanan,   M.D.,   (“Dr.

Janarthanan”)       saw      Plaintiff     for   a   psychiatric    assessment.31

Plaintiff reported a history of “depressed mood, crying spells,

[h]elpless, hopeless and worthless feelings, . . . headaches,

[d]eclining self care, increased anxiety and worrying, erratic

sleep, poor appetite, isolating self, [l]ack of concentration,

[l]ack of motivation, lack of energy and stay[ing] in bed mostly.”32

Plaintiff     denied      experiencing      hallucinations,    delusions,     and

suicidal/homicidal ideation.33 Plaintiff also reported that she had

been abusing alcohol for the prior three months with her most

recent use “a couple days” earlier when she consumed four bottles

of wine.34

     Dr. Janarthanan recorded that Plaintiff was casually dressed,

cooperative and that she exhibited normal motor activity, soft

spoken speech, spontaneous language, depressed and anxious mood,

constricted        affect,     logical     thought    processes,    goal    direct

associations, alert sensorium, and grossly intact cognition.35

Plaintiff denied hallucinations, delusions, suicidal ideation, and

homicidal ideation.36          Plaintiff was oriented to person, place,

     31
             See Tr. 332-39.
     32
             Tr. 332.
     33
             See id.
     34
             Id.
     35
             See Tr. 334.
     36
             See id.

                                           7
time,     and    situation,       according   to   the   doctor,    but   exhibited

deficits in immediate, recent, and remote memory with selective

attention.37        Dr. Jaranthanan found Plaintiff’s fund of knowledge

to be appropriate for her age and educational level but found her

insight and judgment to be limited.38              He diagnosed Plaintiff with

major depressive disorder and alcohol abuse and assessed a fair

prognosis.39        Dr. Janarthanan prescribed trazodone, a medication

that treats depression, anxiety, and insomnia.40

     In addition to seeing Dr. Janarthanan on November 3, 2016,

Plaintiff also attended an appointment for medication training and

support     and      a    counseling    assessment.41       At     the    medication

appointment, a mental status examination was normal except for

limited judgment and insight and illogical thought process.42                    At

the counseling assessment, Plaintiff and the therapist developed a

treatment plan.43         One of the goals they set was to decrease the use

of alcohol and to cease the use of illicit drugs.44

     Plaintiff failed to attend a follow-up appointment on December


     37
                See Tr. 335.
     38
                See id.
     39
                See Tr. 335, 338.
     40
                See Tr. 331.
     41
                See Tr. 340-46.
     42
                See Tr. 356.
     43
                See id.
     44
                See Tr. 343.

                                          8
1, 2016.45     On December 2, 2016, Plaintiff reported “increased

anxiety[,]      crying       sp[e]lls,   helpless[ness],   hopeless[ness],

worthless[ness], and declin[ing] self care, lack of motivation, and

concentration.”46        However, at a session for skills training and

development on the same day, Plaintiff reported that she was

feeling more positive about herself and her abilities.47        Plaintiff

indicated that she was still using alcohol, stating, “When I drink

the whole box of wine, my brain stops and I can go to sleep.”48         A

mental status examination was normal except for depressed mood and

limited judgment and insight.49

     About a week later, Plaintiff attended an appointment for

medication training and support and reported that she “ha[d] been

crying at times, pacing around and having sleeping issues.”50          The

mental-health provider noted that Plaintiff was well groomed and

noted a normal mental status examination with fair judgment and

insight.51     At that appointment, Plaintiff stated that she was

interested in beginning therapy services as recommended.52


     45
             See Tr. 330.
     46
             Tr. 325, 352.
     47
             See Tr. 352.
     48
             Tr. 353.
     49
             See Tr. 353.
     50
             Tr. 349.
     51
             See Tr. 350.
     52
             See id.

                                         9
      On December 12, 2016, Plaintiff was not at home when the

therapist arrived for scheduled psychotherapy.53               On December 19,

2016, MHMRA telephoned Plaintiff to schedule an appointment and

left a voice message.54

      On December 30, 2016, an MHMRA psychotherapist provided an

extended in-home session of cognitive behavioral therapy “due to

severity of symptoms and stressors.”55           The therapist also provided

skills     training    and    development.56     Plaintiff’s    mental    status

examination returned results within normal limits.57                 Plaintiff

identified sleep issues, restlessness, low motivation, dizziness,

and   paranoia    as    medication    side     effects   and   articulated   an

understanding of the importance of taking her medications daily.58

      On January 24, 2017, Plaintiff again failed to appear for a

medication     management       appointment.59      On   February    1,   2019,

Plaintiff’s therapist received a rambling text from Plaintiff in

which she expressed fear of the doctors and nurses and complained




      53
             See Tr. 361.
      54
             See Tr. 360.
      55
             Tr. 51.
      56
             See Tr. 53-54.
      57
             See Tr. 54; but see Tr. 51 (describing Plaintiff’s mood as mildly
depressed.
      58
             See Tr. 54.
      59
             See Tr. 36.

                                        10
about the side effects of her medication.60                    In a staffing of

Plaintiff’s case, the therapist reported that Plaintiff had made

contact via cell or text on numerous occasions.61                  The therapist

described the contacts as “confusing and erratic.”62                     The staff

discussed    options      to   best   work   with    Plaintiff     and   addressed

Plaintiff’s issues with appointment attendance and with medication

compliance.63

     A few days later, Plaintiff’s case was staffed with Dr.

Janarthanan.64      The note from that staffing stated that Plaintiff

“displayed        disorganized    thinking,         loose     associations,     and

irritability” in her contacts with the therapist and that Plaintiff

continued to use alcohol.65

     On February 14, 2017, Plaintiff sent the therapist another

bizarre text.66       When the therapist telephoned Plaintiff about the

message,    Plaintiff      advised    that   she    felt     intimidated   by   the

therapist because she had contacted Plaintiff on an office line,

and then Plaintiff disconnected the line.67                 Plaintiff immediately


     60
            See Tr. 48.
     61
            See Tr. 49.
     62
            See id.
     63
            See id.
     64
            See Tr. 47.
     65
            Id.
     66
            See Tr. 42.
     67
            See Tr. 43.

                                        11
returned the call to the therapist to “fire” her and disconnected

the line again.68      The therapist then contacted Plaintiff’s mother

who advised that Plaintiff was intoxicated.69 The therapist advised

Plaintiff’s mother of issues with drinking and taking medication.70

     On   February     20,   2017,    Plaintiff    appeared    for   medication

management and reported that she had ceased all of her medications

one month earlier.71      Plaintiff endorsed paranoia, depressed mood,

occasional   crying      spells,     occasional    helpless,   hopeless,      and

worthless feelings, increased anxiety, worrying, erratic sleep,

poor appetite, isolating self, lack of concentration, erratic

energy,   and   fair     motivations.72      Dr.   Jaranthanan       noted   mild

depression and psychotic symptoms, as well as poor medication

compliance.73 Plaintiff tested positive for alcohol and cannabis.74

     According to Dr. Jaranthanan’s note, Plaintiff’s mood was

anxious and dysthymic and her insight and judgment were limited,

but other results from examination were normal.75             He also made the

following assessment of Plaintiff’s functional status:


     68
           See Tr. 44.
     69
           See Tr. 45.
     70
           See id.
     71
           See Tr. 30.
     72
           See id.
     73
           See id.
     74
           See Tr. 30, 33.
     75
           See Tr. 30-32.

                                        12
      Able to do ADLs [activities of daily living]
      Has social skills
      Takes care of her grandchildren[.]76

As problem areas, the doctor listed mild depressive symptoms,

psychotic symptoms, and substance abuse.77 He prescribed Prozac for

depression, Risperdal for psychotic symptoms, and Benadryl for

sleep.78

      On the same day, Plaintiff attended a psychotherapy session.79

Plaintiff provided feedback on the session: “Very good therapy[.]

The first thing that I am going to do is pour out the wine/beer.”80

B.   Application to SSA

      On August 24, 2015, Plaintiff applied for disability insurance

benefits claiming an inability to work since November 27, 2014, due

to   “[a]mnestic      [d]isorder,   [r]ecurrent     [m]ajor    [d]epression,

[r]eading [d]isorder, [d]isorder of [w]ritten [e]xpression, and

[m]athematics [d]isorder.”81        In a disability report dated August

25, 2015, Plaintiff stated that she was diagnosed with dyslexia

while in middle school.82      In a function report completed about the



      76
            Tr. 32.
      77
            See Tr. 33.
      78
            See id.
      79
            See Tr. 40-41.
      80
            Tr. 41.
      81
            Tr. 221; see also Tr. 94, 104, 184-85, 217. The application summary
sets the date of filing as August 25, 2015. See Tr. 184.
      82
            See Tr. 227.

                                      13
same time, Plaintiff stated:

     With my dyslexia, I can’t read.      I can’t fill out
     paperwork[.] When I try to read big words, my mind goes
     blank. When I try to ask for accommodations[,] people
     just look at me like I am [n]ormal & don’t help me. I
     don[’]t have computer skills, I can[’]t remember [n]ew
     information. I am also severely depressed & can[’]t get
     out of bed.83

Plaintiff recorded her activities on a typical day: “I first pray

when I wake up, general hygiene, watch [television] for news,

weather,   get   dressed,       call   people,    eat   my   meal[,]   call   for

resour[c]es, take care of grandkids — (some) cook food.”84

     Plaintiff reported no difficulty with personal care and no

need for special reminders to take care of her personal needs, to

take medication, or to perform housework.85                  Although Plaintiff

stated    that   she   could     not   complete    paperwork,     remember,    or

comprehend, she indicated that she could pay bills, count change,

use a checkbook/money orders.86          Plaintiff also reported preparing

meals for herself and her family on a daily basis and cleaning for

thirty minutes twice a week.87         She said that she went outside five

days a week and was able to go out alone, shop in grocery and

thrift stores, drive a car, and travel by foot.88

     83
            Tr. 229.
     84
            Tr. 230.
     85
            See Tr. 231.
     86
            See Tr. 230, 232.
     87
            See Tr. 231.
     88
            See Tr. 232.

                                        14
       According to the report, Plaintiff’s hobbies included watching

television and engaging in craft activities with her grandchildren

and her social activities included talking on the telephone once a

day, and going to church twice a week.89              Plaintiff said that, at

church, she served as an usher, but could not read the hymns or the

Bible.90

       Concerning her interactions with others, Plaintiff reported

that        she    experienced    problems     getting    along      with   others,

particularly          when   others   took    advantage   of   her    or    did   not

understand her disabilities and become frustrated with her.91                     She

identified memory, completing tasks, concentrating, understanding,

and following instructions as tasks affected by her impairments.92

She further explained that she had difficulty comprehending and

remembering what was told to her; that she could not learn; that

she had trouble following through with activities; and that she

could not remember or carry out instructions that had more than one

step.93      Plaintiff reported being able to get along with authority

figures unless they took advantage of her but had difficulty

handling stress and changes in routine.94

       89
                  See Tr. 233.
       90
                  See id.
       91
                  See Tr. 234.
       92
                  See id.
       93
                  See id.
       94
                  See Tr. 235.

                                         15
     On September 30, 2015, the SSA found Plaintiff not disabled at

the initial level of review.95          The medical consultant reviewing

Plaintiff’s record determined that she suffered from a learning

disorder and an affective disorder and considered corresponding

mental impairments described in the regulations as presumptively

disabling (“Listings”),96 specifically Listing 12.02 for organic

mental disorders and Listing 12.04 for depressive, bipolar, and

related disorders.97    Finding that Plaintiff’s impairments neither

met nor equaled either Listing, the medical consultant evaluated

Plaintiff’s residual functional capacity (“RFC”) and opined that

Plaintiff was markedly limited in the ability to understand and

remember   detailed    instructions     and    the   ability   to    carry   out

detailed instructions and moderately limited in her ability to

respond appropriately to changes in the work setting but that she

was not significantly limited in any other category of mental

limitations.98   The reviewer concluded that Plaintiff was “able to

understand, remember and carry out simple instructions, make simple

decisions,   interact       [with]   others,    concentrate    for    extended

periods, and respond to changes” and, thus, was not disabled.99



     95
           See Tr. 94-103, 115-19.
     96
           See 20 C.F.R. Pt. 404, Subpt. P, App. 1.
     97
           See Tr. 96-98.
     98
           See Tr. 97-100.
     99
           Tr. 100; see also Tr. 102.

                                      16
      On October 21, 2015, Plaintiff requested reconsideration of

the initial decision and, the following day, provided information

about changes in her condition since the last report.100              The update

simply stated that her “dyslexia, memory and cognitive impairments,

anxiety, depression, [high blood pressure] and panic attacks [were]

worse.”101         Two     months       after   Plaintiff’s     request     for

reconsideration, the SSA again found Plaintiff not disabled.102               A

different medical consultant reviewed Plaintiff’s file, as well as

additional treatment records, but ultimately concurred with the

prior assessment, stating:

      The [claimant] is somewhat limited by [symptoms], but the
      impact of these [symptoms] does not wholly compromise the
      ability to function independently, appropriately, and
      effectively on a sustained basis. Functional limitations
      are less than marked. The alleged severity and limiting
      effects from the impairments are not wholly supported.103

      On December 24, 2015, Plaintiff requested a hearing before an

ALJ.104     A disability report dated December 28, 2015, added no new

information except that Plaintiff found it “very hard to do any

physical activities” because of “dyslexia, memory and cognitive

impairments, anxiety, depression, high blood pressure, and panic




      100
              See Tr. 124, 251.
      101
              Tr. 251.
      102
              See Tr. 104-14, 125-28.
      103
              Tr. 108 (emphasis omitted); see also Tr. 107, 109-11.
      104
              See Tr. 129-30.

                                         17
attacks.”105      A year, almost to the day, after that last disability

report, the ALJ granted Plaintiff’s request and scheduled the

hearing on February 27, 2017.106

      As of November 2016, Plaintiff was caring for two of her three

grandchildren.107

C.   Hearing

      During the hearing, Plaintiff, a vocational expert, and a

medical expert testified.108             Plaintiff was represented by an

attorney.109      The attorney presented Plaintiff’s theory of the case

in   which   he    acknowledged    the   “scantiness    of     the    record”   and

suggested “fill[ing] in the gaps with testimony.”110                 The ALJ began

the hearing by examining Plaintiff about her work history.111

Plaintiff      exhibited       difficulty     in   answering     questions      and

remembering information such as prior work duties and dates she

last worked.112        When the ALJ asked Plaintiff for her address,

Plaintiff read it from her driver’s license.113              During questioning


      105
             Tr. 263; see also Tr. 258-62, 264-65.
      106
             See Tr. 146.
      107
             See Tr. 333.
      108
             See Tr. 72-93.
      109
             See Tr. 72, 74.
      110
             Tr. 76.
      111
             See Tr. 76-79.
      112
             See Tr. 78-79.
      113
             See Tr. 80.

                                         18
by her attorney, Plaintiff did not provide audible, substantive

answers, and the court order a five-minute recess.114

     When the hearing reconvened, the ALJ began questioning the

medical expert, Glenn Sternes, Ph.D., (“Dr. Sternes”).115        In

response to the request that he identify Plaintiff’s medically

determinable impairments, Dr. Sternes provided a summary of Dr.

Muehe’s evaluation and an appointment at MHMRA.116      Dr. Sternes

identified Listings 12.02 for learning disorders and memory issues,

12.04 for depressive, bipolar, and related disorders, and 12.09 for

alcohol abuse.117     Regarding the last of these, Dr. Sternes said

that he needed more information concerning continuing alcohol

abuse.118

     The ALJ then asked Dr. Sternes to rate certain areas of mental

limitation considered in all three of the identified Listings, to

which Dr. Sternes opined that Plaintiff’s degree of limitation for

understanding, remembering, or applying information was moderate;

her degree of limitation for interacting with others was mild to

moderate; her degree of limitation for concentration, persistence,

or maintaining pace was marked; and her degree of limitation for



     114
            See Tr. 81-82.
     115
            See Tr. 82.
     116
            See Tr. 83-84.
     117
            See Tr. 84.
     118
            See id.

                                  19
adapting or managing herself was marked.119       Dr. Sternes concluded

that Plaintiff met the criteria of Listing 12.04.120            During Dr.

Sternes’ testimony, Plaintiff blurted, “My daughter gave me a

shower today.”121

     The ALJ asked Dr. Sternes if the removal of drugs or alcohol

would result in an improvement in Plaintiff’s symptoms, and he

responded, “It’s hard to say, Your Honor.         It really is.     I don’t

know whether abuse is continuing, if medications are being taken,

a number of things would enter into that.”122         He confirmed that the

most recent note in the record was from 2015 and indicated that

Plaintiff had been sober for six months.123

     Byron     Pettingill     (“Mr.   Pettingill”),    vocational   expert,

classified Plaintiff’s prior job as a beautician as skilled and

customarily performed at the light exertional level, her prior job

as a janitor as unskilled and customarily performed at the medium

exertional level, and her job as a bus driver as semiskilled and

customarily performed at medium exertional level.124                The ALJ

described a hypothetical individual of the same age, education, and

past work experience as Plaintiff who could “understand, remember

     119
             See Tr. 84-85.
     120
             See Tr. 85.
     121
             Id.
     122
             Tr. 85-86.
     123
             See Tr. 86.
     124
             See Tr. 87.

                                      20
and carry out simple instructions, make simple decisions, interact

with others, concentrate for extended periods and respond to

changes.”125 Mr. Pettingill opined that the hypothetical individual

could perform Plaintiff’s prior job as a janitor.126                  He also

identified three additional jobs available in the national economy

that the hypothetical individual could perform: (1) laundry worker,

unskilled at the medium exertional level; (2) office cleaner,

unskilled at the light exertional level; and (3) final assembler,

unskilled at the sedentary exertional level.127

      When asked by Plaintiff’s attorney to assume a hypothetical

individual of the same age, education, and work experience as

Plaintiff   but     unable    to   establish   interpersonal     relationships

sufficient to have a working relationship with coworkers and unable

to   sustain      attention    and   concentration   for   two    hours,   Mr.

Pettingill confirmed that the individual would not be able to

perform Plaintiff’s past relevant work or any other alternative

work in the national economy.128 During Mr. Pettingill’s testimony,

Plaintiff blurted, “I didn’t recall what Ted was doing.”129

      Near the conclusion of the hearing, the ALJ returned briefly



      125
            Id.
      126
            See Tr. 88.
      127
            See Tr. 88-89.
      128
            See Tr. 89.
      129
            Tr. 87.

                                       21
to questioning Plaintiff.130            The ALJ noted that Plaintiff had

continued to work after the head-trauma injury twenty years earlier

and asked Plaintiff what had happened recently that made her unable

to continue working.131        Plaintiff responded, “I don’t remember.”132

After that response, the ALJ attempted to conclude the hearing, but

Plaintiff’s        attorney   indicated       that   Plaintiff      wanted       to   say

something else.133         Plaintiff said, “My daughter give [sic] me a

bath today.”134         In response to the ALJ’s followup questioning,

Plaintiff stated that she and her daughter lived together and that

her daughter normally helped with bathing because Plaintiff had

fallen in the tub.135

     Plaintiff         continued,     “[A]    lot    of    times    when   I’m    doing

different stuff, they’ve got to make sure I use the right type of

chemicals or anything to wash off because I’m allergic to a lot of

stuff.”136     The      ALJ   asked    Plaintiff      if    there    was   any    other

information she would like the ALJ to consider.137                    This colloquy

transpired:


     130
             See Tr. 90.
     131
             See id.
     132
             Id.
     133
             See id.
     134
             Id.
     135
             See Tr. 91.
     136
             Id.
     137
             See id.

                                         22
            CLMT:         I don’t know.        You’re pretty.

          ALJ:   Thank you. So are you.      Appreciate it.
     Anything you want me to consider as far as whether you
     think you need to tell me if you can go back to work at
     all?

            CLMT:    I’m not sure if I can do it.

            ALJ:    Okay.

            CLMT:    I don’t know.

          ALJ: Okay. Well I do have your medical records.
     Those have been exhibited. I will consider the testimony
     that I’ve been presented with today.138

D.   Commissioner’s Decision

     On April 4, 2017, the ALJ issued an unfavorable decision.139

The ALJ found that Plaintiff had not engaged in substantial gainful

activity since November 27, 2014, the alleged onset date.140                 The

ALJ recognized the following impairments as severe: “affective mood

disorder, learning disorder, alcohol abuse and obesity.”141                 She

identified no nonsevere impairments.142            Regarding obesity, the ALJ

stated that Plaintiff’s Body Mass Index (“BMI”) was in the obese

range.143    According       to   the   ALJ,   obese   individuals   “may   have

limitations in any of the exertional or postural functions, in


     138
            See Tr. 91-92.
     139
            See Tr. 12-27.
     140
            See Tr. 17.
     141
            Id. (emphasis omitted).
     142
            See Tr. 17-18.
     143
            See Tr. 18.

                                         23
[their] ability to manipulate objects, and in [their] tolerance of

extreme heat, humidity, or hazards.”144                The ALJ stated that she had

considered the effects of Plaintiff’s obesity when assessing her

RFC.145

      At the Listing step, the ALJ found that Plaintiff did not meet

the requirements of any Listing specifically addressing Listings

12.02       and    12.04.146       The   ALJ    addressed   Dr.   Sternes’    hearing

testimony, stating:

      Dr. Sternes, a board certified psychologist, testified
      that the claimant has a mood disorder, a learning
      disorder and alcohol abuse. Dr. Sternes testified that
      he considered Listings 12.02, 12.04 and 12.09.[147] Dr.
      Sternes testified that the claimant would meet the
      [paragraphs] A & B criteria.      Dr. Sternes was of the
      further testimony [sic] that the claimant would meet
      Listing 12.04. Dr. Sternes testified that it was hard to
      say if the claimant’s symptoms would improve if alcohol
      was removed.   He is not sure if the alcohol abuse is
      continued but the evidence indicates that the claimant
      has been sober for six months.148

In deciding what weight to afford Dr. Sterne’s testimony, the ALJ

concluded:

      Dr. Sternes did not adequately take into account the
      claimant’s alcohol abuse. Dr. Sternes testified that he
      was not sure, if the claimant stopped abusing alcohol[,]
      that her symptoms would improve.     The fact that the


      144
                  Id.
      145
                  See id.
      146
                  See Tr. 18-20.
      147
            Listing 12.09 is now reserved.          Previously, Listing 12.09 pertained
to substance addiction disorders.
      148
                  Tr. 19.

                                               24
     claimant is able to care for her two grandchildren
     indicates that she is able to concentrate and maintain
     persistence and pace. Therefore, little weight is given
     to Dr. Sternes’[] testimony.149

     On her review of the Listings, the ALJ cited to Dr. Muehe’s

evaluation in support of the finding that Plaintiff’s mental

impairments did not meet paragraph B, which requires that they

result in at least one extreme or two marked limitations.150                The

ALJ also determined       that   the    evidence   did    not   establish   the

paragraph C criteria.151

     The ALJ found Plaintiff able to perform a “full range of work

at   all   exertional      levels       but   with       some   nonexertional

limitations.”152     Specifically, the ALJ found Plaintiff capable of

understanding, carrying out, and remembering simple instructions,

making simple decisions, interacting with others, concentrating for

extended periods, and responding to workplace changes.153

     The ALJ outlined the two-step process for evaluating symptoms

and employed it to conclude that Plaintiff did have underlying

medical conditions that could cause Plaintiff’s symptoms but found

that the objective clinical findings did not support the degree of




     149
           Tr. 22.
     150
           See Tr. 19.
     151
           See id.
     152
           Tr. 20 (emphasis omitted).
     153
           See id.

                                       25
limitation      alleged.154          As     an    example,       the     ALJ   contrasted

Plaintiff’s       testimony       “that      she    suffered        from       significant

limitations”      with    her     admission       that    she    was    not    taking    any

prescribed medication.155            The ALJ continued:

      [The claimant] has not sought emergency room care on a
      frequent basis and has not been hospitalized for any
      duration for any condition since she alleged she became
      disabled.   The claimant has not received the type of
      mental health treatment one would expect for a totally
      disabled individual. More specifically, in August 2016,
      she stated that she ha[d] not had any treatment in the
      last eight years.    In November 2016, she missed her
      appointment.156

      While     acknowledging        that    Plaintiff’s         described      ADLs    were

fairly      limited,     the   ALJ    discounted         the    value    of    Plaintiff’s

allegations      in     showing    disability       because       they    could    not   be

“objectively verified with any reasonable degree of certainty” and

because, even if true, attributing the alleged degree of limitation

to Plaintiff’s medical condition was difficult in light of “the

relatively weak medical evidence and other factors discussed in

this decision.”157        In fact, the ALJ noted, the record contained no

“opinions from treating or examining physicians indicating that

[Plaintiff was] disabled or even ha[d] limitations greater than

      154
              See Tr. 20, 22.
      155
              Tr. 21.
      156
            Id.; see also Tr. 22 (reiterating that the medical records lacked
evidence of “repeated hospitalizations or aggressive forms of therapy that would
be expected if [Plaintiff] experienced severe, persistent, unremitting
symptoms”).
      157
            Tr. 21; see also Tr. 22 (emphasizing that Plaintiff’s lack of
treatment during the relevant period was “a major issue”).

                                             26
those        determined   in    this    decision.”158        One   “other     factor”

considered by the ALJ in deciding how limiting Plaintiff’s symptoms

were was that she cared for two of her grandchildren, which could

be “quite demanding both mentally and physically.”159

       The ALJ also found Plaintiff’s ability to pass a test to

become a beautician and the lack of evidence indicating ongoing

issues resulting from head trauma counted against the reliability

of     her     subjective      testimony     regarding      the    degree    of     her

limitations.160 The ALJ acknowledged that Plaintiff wore mismatched

shoes to the hearing but found that behavior inconsistent with

evidence that Plaintiff’s grooming habits were good.161                      The ALJ

remarked that the “inconsistent information” provided by Plaintiff

was not        necessarily     “the    result    of   a   conscious   intention      to

mislead,” but her testimony was unsupported by objective findings,

not entirely consistent with the record, and exaggerated.162

       The ALJ also discounted the value of the GAF score because,

among other reasons, it is a subjective assessment at one point in

time     and     offers      little    in   assessing      Plaintiff’s      level    of

functioning over the course of a year or more.163                  In contrast, the

       158
               Tr. 21.
       159
               Id.
       160
               See Tr. 22.
       161
               See id.
       162
               Id.
       163
               See Tr. 21.

                                            27
ALJ found the medical consultants’ RFC opinions that Plaintiff was

capable of a range of unskilled work to be entitled to great

weight.

     The ALJ found, based on the vocational expert’s testimony,

that Plaintiff was able to perform her past relevant work as a

janitor.164    Nevertheless, the ALJ considered whether Plaintiff was

capable of performing other jobs in the national economy.165                   The

ALJ again      relied   on      the   vocational   expert’s   opinion   that    an

individual with Plaintiff’s age, education, work experience, and

RFC would be able to perform the jobs of office cleaner, laundry

worker, and final assembler.166

     Therefore, the ALJ found that Plaintiff was not disabled at

any time from November 27, 2014, the alleged onset date, through

April 4, 2017, the date of the ALJ’s decision.167

     On June 2, 2017, Plaintiff appealed the ALJ’s decision.168                 On

March 6, 2018, the Appeals Council denied Plaintiff’s request for

review, thereby transforming the ALJ’s decision into the final

decision of the Commissioner.169               After receiving the Appeals

Council’s denial, Plaintiff timely sought judicial review of the

     164
              See Tr. 23.
     165
              See Tr. 23-24.
     166
              See Tr. 24.
     167
              See Tr. 16, 24.
     168
              See Tr. 183.
     169
              See Tr. 1-5.

                                          28
decision by this court.170

              II.   Standard of Review and Applicable Law

      The court’s review of a final decision by the Commissioner

denying disability benefits is limited to the determination of

whether: 1) the ALJ applied proper legal standards in evaluating

the record; and 2) substantial evidence in the record supports the

decision.    Waters v. Barnhart, 276 F.3d 716, 718 (5th Cir. 2002).

A.   Legal Standard

      In order to obtain disability benefits, a claimant bears the

ultimate burden of proving she is disabled within the meaning of

the Act.     Wren v. Sullivan, 925 F.2d 123, 125 (5th Cir. 1991).

Under the applicable legal standard, a claimant is disabled if she

is unable “to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .

which has lasted or can be expected to last for a continuous period

of not less than 12 months.”         42 U.S.C. § 423(d)(1)(a); see also

Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994).                     The

existence of such a disabling impairment must be demonstrated by

“medically acceptable clinical and laboratory diagnostic” findings.

42 U.S.C. § 423(d)(3), (d)(5)(A); Jones v. Heckler, 702 F.2d 616,

620 (5th Cir. 1983).

      To determine whether a claimant is capable of performing any



      170
            See Tr. 1-3; Hull v. Berryhill, H-18-mc-1205, Doc. 1, Application to
Proceed In Forma Pauperis Dated Apr. 23, 2018.

                                      29
“substantial   gainful    activity,”        the   regulations     provide    that

disability claims should be evaluated according to the following

sequential five-step process:

     (1) a claimant who is working, engaging in a substantial
     gainful activity, will not be found to be disabled no
     matter what the medical findings are; (2) a claimant will
     not be found to be disabled unless [s]he has a “severe
     impairment;” (3) a claimant whose impairment meets or is
     equivalent to [a Listing] will be considered disabled
     without the need to consider vocational factors; (4) a
     claimant who is capable of performing work that [s]he has
     done in the past must be found “not disabled;” and (5) if
     the claimant is unable to perform h[er] previous work as
     a result of h[er] impairment, then factors such as h[er]
     age, education, past work experience, and [RFC] must be
     considered to determine whether [s]he can do other work.

Bowling v. Shalala, 36 F.3d 431, 435 (5th Cir. 1994); see also 20

C.F.R. § 404.1520.    The analysis stops at any point in the process

upon a finding that the claimant is disabled or not disabled.

Greenspan, 38 F.3d at 236.

B.   Substantial Evidence

     Substantial    evidence    “means—and        means   only—such   relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.”     Biestek v. Berryhill,              U.S.        , 139 S. Ct.

1148, 1154 (2019)(internal quotations marks omitted).              “[W]hatever

the meaning of ‘substantial’ in other contexts, the threshold for

such evidentiary sufficiency is not high.”            Id.    It only requires

“more than a mere scintilla.”         Id.

     The   Commissioner   has    the    responsibility       of   deciding   any

conflict in the evidence.       Id.    If the findings of fact contained


                                       30
in the Commissioner’s decision are supported by substantial record

evidence, they are conclusive, and this court must affirm.              42

U.S.C. § 405(g).

       Only if no credible evidentiary choices of medical findings

exist to support the Commissioner’s decision should the court

overturn it.   See Salmond v. Berryhill, 892 F.3d 812, 819 (5th Cir.

2018).    In applying this standard, the court is to review the

entire record, but the court may not reweigh the evidence, decide

the issues de novo, or substitute the court’s judgment for the

Commissioner’s judgment.        Brown v. Apfel, 192 F.3d 492, 496 (5th

Cir. 1999).    In other words, the court is to defer to the decision

of the Commissioner as much as is possible without making its

review meaningless.    Id.

                             III. Analysis

       Plaintiff requests judicial review of the ALJ’s decision to

deny   disability   benefits.      Plaintiff   asserts   that   the   ALJ’s

decision contains the following errors:

       [A.] The ALJ erred in failing to adopt the RFC
            recommended by the testifying [medical expert].

       [B.] The RFC assessment is simply conclusory and does
            not contain any rationale or reference to the
            supporting evidence, as required by [Social
            Security Ruling (“SSR”)] 96-8p.

       [C.] While the ALJ concluded that plaintiff can perform
            past relevant work, the ALJ provided no specific
            findings or analysis regarding the physical and
            mental demands of this work, as required by SSR 82-
            62.


                                    31
      [D.] The ALJ failed to fulfill the duty imposed by SSR
           82-62 to fully question plaintiff and develop the
           record regarding the physical and mental demands of
           plaintiff’s past relevant work.

      [E.] The ALJ’s RFC is inconsistent with a finding of
           “severe” mental impairments resulting in “moderate
           limitations” in concentration, persistence and pace
           because the RFC does not contain the limitations
           normally associated with that level of impairment.171

The court addresses Plaintiff’s arguments under broad headings of

Listing 12.04 for depressive, bipolar, and related disorders, RFC,

and Past Relevant Work.        Defendant argues that the ALJ’s decision

is legally sound and is supported by substantial evidence.

A.   Listing 12.04 for Depressive, Bipolar, and Related Disorders

      At the hearing the testifying medical expert opined that

Plaintiff’s depressive disorder met Listing 12.04.                   Plaintiff

argues that the ALJ failed to “adequately articulate the rationale

for failing to adopt” this opinion and erred in developing an RFC

that contradicted the medical expert’s opinion.172

      The regulations clearly state that an ALJ is “not required to

adopt any prior administrative medical findings” but must follow

      171
            Doc. 16, Pl.’s Reply to Def.’s Mot. for Summ. J. pp. 1-2.
Plaintiff’s motion also includes an argument that the ALJ failed to include any
limitations related to the severe impairment of obesity. The court assumes that
Plaintiff did not list that argument in her reply because she was no longer
pursuing it. Nevertheless, the court notes that the ALJ identified potential
limitations resulting from obesity and stated that she had considered the effects
of obesity on Plaintiff. A diagnosis of obesity or even the ALJ’s recognition
of it as a severe impairment does not direct a finding of any or all of the
possible limitations associated with obesity. The ALJ is tasked with determining
which of the possible limitations apply to Plaintiff. In this case, substantial
evidence supports the ALJ’s decision not to include any of the limitations
generally associated with obesity because the record contains absolutely no
evidence that Plaintiff was limited in any way by her weight.
      172
            Doc. 14, Pl.’s Mot. for Summ. J. pp. 3-4.

                                       32
the requirements of 20 C.F.R. §§ 404.1520b, 404.1520c, 404.1527 in

considering,         evaluating,        and      articulating       findings       on

administrative medical findings. 20 C.F.R. § 404.1513a. Pertinent

here, an ALJ need “not defer or give any specific evidentiary

weight . . . to . . . prior administrative medical finding(s)” but

must    articulate     the    consideration      of     those   findings    and   how

persuasive the ALJ found them to be based on their supportability

and consistency.173        20 C.F.R. § 404.1520c.

       Plaintiff’s contention that the ALJ failed to articulate her

rationale    for     not     adopting   Dr.     Sternes’    opinion    is   plainly

incorrect.      In    her     decision,   the     ALJ   recounted     Dr.   Sternes’

opinion, noting that he expressed uncertainty whether Plaintiff had

maintained sobriety or whether Plaintiff’s symptoms would have

improved absent substance abuse.               Moreover, the ALJ discussed her

weight assessment, addressing both supportability and consistency.

On the former, the ALJ stated that Dr. Sternes’ opinion did not

adequately account for Plaintiff’s alcohol abuse; on the latter,


       173
             Plaintiff does not base her argument on the relevant regulations
cited here. Instead, she cites non-precedential case law that is not on point.
Rohrberg v. Apfel, 26 F. Supp.2d 303, 311 (D. Mass. 1998), addresses the ALJ’s
obligations with regard to the weight given opinions of treating physicians and
the ALJ’s ignoring of medical reports in favor of determining RFC based on “bare
medical findings.    Kelly v. Chater, 952 F. Supp. 419, 426 (W.D. Tex. 1996)
likewise offers little support to Plaintiff’s position on Dr. Sternes’ Listing
determination. There, that court is also addressing the weighing of a treating
physician’s opinion but recognizes the ALJ’s authority to determine the
credibility of medical experts, a point that does not appear to support
Plaintiff’s position.    See id.   The quote Plaintiff presents from that case
states that the ALJ must explain the reasons for rejecting any favorable evidence
but cites a case in which the favorable evidence is subjective complaints not the
opinion of a medical expert. See id. (citing Falco v. Shalala, 27 F.3d 160, 163
(5th Cir. 1994).    Regardless, the ALJ did explain her reasons as discussed
herein.

                                          33
the   ALJ   cited     Plaintiff’s    caring        for     her   grandchildren    as

inconsistent with the limitations he imposed on Plaintiff’s ability

to concentrate and maintain persistence and pace.                  Because the ALJ

found Dr. Sternes’ opinion entitled to little weight, she did not

adopt it.

      Moreover, evidence in the record provides substantial evidence

in support of a finding that Plaintiff’s mental impairments did not

meet a Listing.        At Dr. Muehe’s April 2015 evaluation, Plaintiff

reported six months of sobriety.                But her treatment records from

August 2016 to February 2017 reflect extensive alcohol usage, as

well as     cannabis    usage.      During       those   six     months,   Plaintiff

exhibited psychotic symptoms, which, on at least one documented

occasion, manifested while she was intoxicated. Additionally, even

during the period of Plaintiff’s manifestation of more severe

symptomology and substance abuse, Plaintiff’s treating physician

assessed    Plaintiff     as     having        largely   normal     mental   status

examinations and found her capable of ADLs, social skills, and

caring    for   her   grandchildren,       which     are    activities     that   are

inconsistent with Listing-level depression. Finally, the reviewing

medical consultants at the initial and reconsideration levels both

found, in September 2015 and December 2015, that Plaintiff’s

impairments did not meet any Listing.

      For these reasons, the court agrees that Dr. Sternes’ opinion

that Plaintiff met Listing 12.04 is not supported by and is


                                          34
inconsistent with the administrative record.

B.   RFC

       Plaintiff contends that the ALJ’s RFC assessment is conclusory

and lacks both rationale and references to the evidence.                In a

related argument, Plaintiff argues that the ALJ failed to include

limitations related to concentrating, persisting, or maintaining

pace even though she found Plaintiff moderately limited in that

area.

       An individual’s RFC is her utmost remaining ability to work

despite all of the limitations resulting from her impairment.            See

20 C.F.R. § 404.1545(a); Villa v. Sullivan, 895 F.2d 1019, 1023 (5th

Cir. 1990).     In evaluating the RFC, the ALJ is directed by the

regulations to consider how the individual’s impairments affect her

physical,   mental,   and   other   abilities,   as   well   as   the   total

limiting effects of her impairment.       See 20 C.F.R. § 404.1545(b)-

(e).

       The ALJ is required to perform and discuss a function-by-

function assessment of “an individual’s ability to do sustained

work-related physical and mental activities in a work setting on a

regular and continuing basis.”       Myers v. Apfel, 238 F.3d 617, 620

(5th Cir. 2001)(quoting SSR 96-8p, 1996 WL 374184, at *1).                An

individual must show that she is “so functionally impaired” by the

condition that she is precluded from engaging in any substantial

gainful activity.     Hames v. Heckler, 707 F.2d 162, 165 (5th Cir.


                                    35
1983).    The court must give deference to the ALJ’s evaluation of

the plaintiff’s subjective complaints if supported by substantial

record evidence.         See Villa, 895 F.2d at 1024.               The ultimate

responsibility for determining the individual’s RFC lies with the

ALJ.    20 C.F.R. § 404.1527(d)(2); Taylor v. Astrue, 706 F.3d 600,

602-03 (5th Cir. 2012).

       Plaintiff claimed disability as of November 27, 2014.                 There

was no medical evidence of Plaintiff’s condition from that date

until    April    2015   when    Dr.     Muehe    performed    a    comprehensive

evaluation. That evaluation was the only medical record addressing

Plaintiff’s condition in 2015.            Dr. Muehe clearly found Plaintiff

capable of work limited to operating simple equipment, with ample

time    and   instruction,      limited    number    of    steps,   access   to   a

supervisor, and experiential training.              Dr. Muehe did not indicate

any     greater    limitations      to     accommodate      difficulties     with

concentration, persistence, and pace.

       The only other medical records were from a six-month period of

treatment at MHMRA beginning in the latter half of 2016 through the

first two months of 2017.         During the short period of treatment at

MHMRA, Plaintiff missed multiple appointments, was noncompliant

with medications, and continued to abuse alcohol and cannabis.

Even so, Plaintiff only briefly exhibited psychotic symptoms, an

insufficient      period   of     time     to    qualify    longitudinally    for

disability.


                                          36
      The record contained a function report from September 2015 and

an   update   from   December   2015.     The   former    listed    high-level

functionality based on self-reported ADLs, including preparing

meals, attending church, caring for her grandchildren, performing

household chores, and completing tasks without reminders.                   The

latter simply stated that her condition had worsened.              Plaintiff’s

hearing    testimony    provided   no    useful   information       about   her

condition.    Two medical consultants reviewed the record and found

her not disabled.

      Given the “scantiness of the record,” the ALJ appropriately

relied significantly on the absence of medical treatment and

Plaintiff’s reports of her ADLs.          The ALJ addressed all of the

medical and other evidence in the record.                 She satisfied the

discussion requirements to the extend she could with the limited

evidence.     She specifically found the Plaintiff’s caregiving for

her grandchildren belied limitations in Plaintiff’s ability to

concentrate and to maintain persistence and pace.

      The ALJ satisfied all of her obligations with regard to

weighing the evidence and determining Plaintiff’s RFC and was

entitled to rely on the vocational expert’s responses to the ALJ’s

hypothetical    questions   concerning     jobs    that    Plaintiff    could

perform.

C.   Past Relevant Work

      Plaintiff challenges the ALJ’s determination that Plaintiff


                                    37
could perform her past relevant work as a janitor on the basis that

the ALJ failed to provide specific findings or analysis regarding

the demands of the work and failed to fully question Plaintiff and

develop the record with regard to those demands.

       The ALJ’s responsibility at step four is to determine whether

the claimant’s impairments would prevent her from doing past

relevant work.        See 20 C.F.R. § 404.1520(e).         The ALJ should reach

this   determination      by    comparing      the    claimant’s   RFC    with     the

physical and mental demands of her past work.                       See id.         To

determine the physical and mental demands of past work, the SSA

will ask the claimant for information about that work.                          See 20

C.F.R. § 404.1560(b)(2). The SSA may also rely on information from

a vocational expert.           See id.   The claimant bears the burden of

demonstrating that she is unable to perform her past relevant work.

See    Brown    v.     Astrue,     344    F.     App’x     16,     19    (5th     Cir.

2009)(unpublished).

       Here, the ALJ determined Plaintiff’s RFC and found that the

job    of   janitor    did   not   require      any    work-related      activities

precluded by her RFC.          In the hearing, the ALJ attempted to elicit

information from Plaintiff about her past relevant work, but

Plaintiff exhibited an inability to recall any helpful information.

The ALJ pursued the line of questioning until its futility was

apparent.      The record contained job histories that listed the

position of janitor but Plaintiff failed to provide information on


                                         38
the mental and physical demands of the janitorial position as

performed by Plaintiff.   The ALJ, therefore relied on the hearing

testimony of the vocational expert, who was familiar with the

demands of that position as usually performed.

     Even if the ALJ made any procedural error in the Step Four

assessment, which the court explicitly does not find, the error was

harmless because the ALJ proceeded to Step Five and found that

Plaintiff could perform other jobs available in the national and

regional economies.   See Taylor, 706 F.3d at 603 (“[P]rocedural

perfection is not required unless if affects the substantial rights

of a party.”).    The ALJ properly found that Plaintiff was not

disabled at any time from November 27, 2014, through April 4, 2017.

                          IV. Conclusion

     Based on the foregoing, the court DENIES Plaintiff’s motion

and GRANTS Defendant’s motion.

     SIGNED in Houston, Texas, this 30th day of September, 2019.




                                 39
